Citation Nr: 0601548	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  00-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right elbow fracture.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran honorably served from November 1942 to February 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran had 
not submitted new and material evidence to reopen the claim 
for service connection for residuals of a right elbow 
fracture and denied service connection for a left shoulder 
disability.  

In May 2001, the Board confirmed the denial of the claims.  
The veteran appealed the May 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2002, the Court issued an order, wherein it 
vacated the Board's decision and remanded it back for 
additional development.  Specifically, it noted that the 
Board had not provided an adequate discussion regarding the 
notice requirements of 38 U.S.C. § 5103(a), as they pertain 
to the veteran's claim, as required by 38 U.S.C. 
§ 7104(a)(d)(1).  

When the case came back to the Board, it remanded the claims 
for additional development and adjudicative action in May 
2003 and again in February 2005.  The case has been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection for a right elbow disorder was 
disorder was denied in a May 1990 Board decision.  That 
decision is final.

2.  The evidence received since the May 1990 Board decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a right elbow 
disability, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no competent evidence of a nexus between the 
post service left shoulder disability and service.


CONCLUSION OF LAWS

1.  The May 1990 Board decision, which denied service 
connection for a right elbow disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the May 1990 Board decision, 
which denied service connection for a right elbow disorder, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A left shoulder disability, diagnosed as tendonitis, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 and June 2005 letters, the 
discussions in the statements of the case and supplemental 
statements of the case, and the May 2001 Board decision.  As 
to the claim for service connection for a left shoulder 
disability, the Board will not go into whether the veteran 
has been informed of the evidence necessary to substantiate 
that claim, as it is clear he has actual knowledge.  For 
example, he states that the current left shoulder disability 
is related to an injury he sustained in service.  That 
statement, if true, would substantiate his claim for service 
connection.  As to the application to reopen the claim for 
service connection for residuals of a fracture to the right 
elbow, the Board finds that the document which gave him the 
most specific information needed for this claim was the May 
2001 Board decision.  While that decision has been vacated, 
the veteran and his representative have received copies of 
the decision.  There, the Board stated, in part:

The records do not include a medical 
opinion relating the veteran's residuals 
of a right elbow fracture to service, 
either by way of incurrence or 
aggravation.  Such an opinion, if 
obtained, would likely serve as a basis 
for reopening the veteran's claim and the 
veteran is encouraged to submit such 
evidence if it should be procured in the 
future.

This informed the veteran of the type of evidence necessary 
to substantiate the application to reopen the claim for 
service connection for residuals of a fracture to the right 
elbow.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA, in the above-
mentioned documents, stated it would attempt to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertains to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was issued 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
II that where, as here, section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice; rather, the veteran had 
the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the July 2003 and June 2005 letters provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided opportunities at those 
times to submit additional evidence.  He submitted additional 
evidence following the July 2003 letter, but submitted no 
additional evidence following the June 2005 letter.  He has 
also been provided supplemental statements of the case in 
October 2004 and October 2005, which provided him an 
additional 60 days to submit additional evidence or argument.  
The veteran submitted no additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records and private medical records 
identified by the veteran.  One of the purposes of the 
Board's March 2003 remand was to obtain private medical 
records that the veteran had identified at the March 2001 
hearing before the undersigned.  He indicated he had received 
treatment in 1961 for his elbow and had received treatment 
from other physicians subsequent to that.  The veteran was 
told of the specific medical records in the May 2003 remand, 
and in a July 2003 letter, the RO identified those records 
and asked the veteran to complete the enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
for each health care provider.  The record reflects that the 
veteran submitted only one VA Form 21-4142, which related to 
treatment he had received in 2003 at a private facility.  
Thus, the veteran did not provide VA permission to obtain the 
other private medical records.  (He had implied that they 
were not available.)  

Another purpose for the remands in March 2003 and February 
2005 was to have VA attempt to obtain the medical records 
that the Social Security Administration had relied upon in 
granting the veteran disability benefits.  Following the 
March 2003 remand, the Social Security Administration stated 
that it did not have the records and that they could be at 
another location, but that it doubted those records would 
still be available.  The RO construed such statement as the 
records not being available and sent the case back to the 
Board.  The Board disagreed, and asked the RO to attempt to 
obtain the records from the other location identified by the 
Social Security Administration.  A response from the other 
Social Security Administration location was that the records 
had been destroyed.  VA has informed the veteran of the 
unavailability of the records, and thus, the duty to assist 
has been met in this respect.  See 38 C.F.R. § 3.159(e) 
(2005).

VA has not provided the veteran with examinations in 
connection with his claims; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
either disability.  Specifically, under the new law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

As to the claim for service connection for a left shoulder 
disability, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  There is 
only one medical opinion of record, and the private physician 
made a specific finding that tendonitis of the shoulder was 
not related to service.  Thus, there is evidence against a 
finding that the left shoulder disability may be associated 
with the veteran's service.  As to the veteran's petition to 
reopen the claim for service connection for residuals of a 
right elbow fracture, the veteran has not brought forth new 
and material evidence to reopen the claim for service 
connection for that disability.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  For these 
reasons, the Board finds that VA was not under an obligation 
to provide examinations.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  



II.  Factual Background

The veteran claims that while he fractured his right elbow 
prior to his entrance into service, it was aggravated beyond 
the natural progression of the disease process while he was 
in service.  He states that because of the aggravation, he 
was discharged from service.  As to his left shoulder, he 
states that he injured his left shoulder at the same time his 
right elbow disability was aggravated, which has caused a 
chronic left shoulder disability.

The service medical records show that no pertinent 
abnormalities were present at the time of the entrance 
examination which was conducted in November 1942.  In January 
1943, a Medical Board made a diagnosis of an old fracture of 
the right elbow with malunion of fragments, manifested by 
pain and limitation of motion.  It was noted that the 
condition did not arise in the line of duty and was not 
aggravated by active military service.  A separate clinical 
record includes the notation that, according to the veteran, 
the elbow injury occurred in approximately 1935.

In November 1945, a private physician reported that he had 
examined the veteran and determined that he had a deformity 
of the right elbow joint.  The doctor noted that the 
deformity was caused by a fracture of the ulna and radius in 
1932.  He stated that since the veteran entered active duty, 
his soreness had increased.

In March 1946, the RO denied service connection for residuals 
of a right elbow fracture.  The veteran was informed of the 
decision the same month and of his procedural and appellate 
rights.  He did not appeal the decision.

In May 1966, a private physician reported that he had 
examined the veteran the same month with complaints of acute 
elbow pain.  He noted that there was a deformity present from 
childhood and that acute epicondylitis was present.

In July 1966, the RO denied reopening the claim for service 
connection for a disability of the right elbow, as new and 
material evidence had not been submitted.  The RO noted there 
was no evidence of aggravation during service of the injury 
which had occurred in childhood.  The veteran was informed of 
the decision and of his procedural and appellate rights the 
same month, and he did not appeal the decision.

In January 1973, a private physician reported he had examined 
the veteran's right elbow and observed a mild, stable 
"gunstock" deformity but had good function without 
noticeable limitation of motion.

In March 1973, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for the right elbow 
condition.  The veteran was informed of the decision the same 
month.

May 1980 electromyograph and nerve conduction studies of both 
upper extremities showed that the findings were within normal 
limits.  

In May 1980 the RO found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for the right elbow condition.  The 
veteran was informed of the decision in July 1980.  The RO 
again found that new and material evidence had not been 
submitted in a June 1988 decision.  The veteran was informed 
of this decision in July 1988.  The veteran perfected an 
appeal with this decision.

The transcript of a March 1989 RO hearing is of record.  The 
veteran testified that he broke his arm prior to active duty.  
He opined that he aggravated the left elbow disability during 
service, as he was discharged from service due to his elbow.  
He indicated that his elbow did not worsen subsequent to his 
discharge until April of 1988, when he broke it again.  The 
veteran testified he did not pursue any medical treatment for 
his elbow prior to 1980.

In a May 1990 decision, the Board denied service connection 
by aggravation for a right elbow disorder.  It found that the 
residuals of a pre-existing fracture of the right elbow were 
not shown to have undergone any increase in the basic level 
of associated structural pathology during the veteran's brief 
period of service.  That decision is final.  

In February 1999 correspondence, the RO informed the veteran 
that his claim for service connection for a right elbow 
disorder had been denied because new and material evidence 
had not been submitted. The RO also informed the veteran that 
his claim of entitlement to service connection for a left 
shoulder condition had been denied.

Private treatment records were received in June 1999, which 
show the veteran had been hospitalized in August 1988.  It 
was noted that he fell in April 1988, sustaining a 
hyperextension injury to the right elbow.  It was further 
noted that the veteran had a supracondylar fracture at the 
age of seven and that he had been discharged from service 
after less than 90 days due to the elbow deformity.  The 
discharge diagnoses from the 1988 hospitalization were ulnar 
palsy of the right elbow secondary to trauma, medical 
subluxation of the right elbow, posterior subluxation of the 
right radial head at the elbow and right shoulder bursitis.  
The records reveal intermittent complaints of and treatment 
for problems with the veteran's left shoulder beginning in 
1997.  In October 1998, it was noted that the veteran had 
broken his right arm several times.  In December 1998, the 
veteran began complaining of the deformity in his right arm.

In an April 1999 letter, Dr. D.H. noted that the veteran had 
sustained injuries to his right elbow, initially about the 
age of seven and subsequent exacerbated elbow pain on 
isolated occasions during a brief military career.  He stated 
the veteran had bilateral shoulder pain at that time as well, 
but that the shoulder pain and elbow pain eventually 
resolved.  After the veteran's discharge from active duty, he 
worked in a vigorous fashion for many years until a fall from 
a tree in 1988, at which time he experienced increased pain 
in his elbow with increased deformity and decreased motion.  
The veteran indicated that he had essentially full motion in 
the elbow prior to the 1988 injury.  The doctor noted that he 
had reviewed radiographs from 1988, which revealed a medially 
subluxed elbow and what appeared to be a chronic radial head 
dislocation.  The doctor also reviewed a 1988 arthrogram of 
the shoulder, which did not show any full thickness rotator 
cuff tears.  The impression from the examination was that the 
veteran had a deformed elbow with subluxation and only mild 
symptoms and symptoms of bilateral rotator cuff tendonitis 
without evidence of complete tears.  Dr. D.H. concluded that 
after a review of the records forwarded to him and based on 
an interview with the veteran, he did not "see any causal 
relationship of the described episode in the armed forces to 
[the veteran's] current impairments."

The veteran appeared before the undersigned Veterans Law 
Judge at a video conference held in March 2001.  He testified 
that he injured his shoulder during active duty when he was 
forced to dig up and transport a heavy cactus.  He started to 
experience pain that night.  He reported that he further 
injured his arm when he was forced to run around a parade 
ground while holding his rifle over his head.  When he sought 
treatment at the infirmary none was rendered.  Instead, the 
doctor on duty took steps to have the veteran discharged due 
to the elbow injury.  The veteran indicated that he first 
broke his right elbow when he was seven years old.  He opined 
that the army aggravated his previously injured right elbow.  
He testified that he received some sort of treatment for his 
shoulder and elbow in 1961 but the medical records were 
unobtainable.  He indicated that a Dr. H. informed him that 
"these three injuries all date back to the same period of 
time."  He added that Dr. H. informed him that he could not 
link the injuries to active duty since he was not the 
veteran's doctor at that time.

July 2003 private medical records and VA treatment records, 
dated from October 2003 to December 2003, show that the 
veteran was treated for complaints not associated with his 
right elbow and left shoulder.

III.  Criteria & Analysis
A.  New & Material Evidence

In 2001, VA redefined what constitutes "new and material 
evidence;" however, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. at 45,620.  The veteran filed his application to 
reopen in 1999, and thus the amended definition does not 
apply to his claim.  

Pursuant to 38 U.S.C.A. § 7105(c), once an RO rating decision 
becomes final on a particular issue, the RO may not 
thereafter reopen and allow the claim.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the May 1990 Board decision, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a fracture 
to the right elbow.  38 C.F.R. § 3.156(a).  As stated above, 
the Board determined that the veteran had a pre-existing 
disability of a fracture to the right elbow, which was not 
aggravated during the veteran's service.  It noted that while 
the veteran was seen in 1945 complaining that soreness in his 
right elbow had increased since he entered service, the 
clinical findings at that time did not substantiate such 
report.  As stated above, that decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The additional evidence received since the May 1990 Board 
decision consists of VA treatment records, private medical 
records, a letter from Dr. H., and the transcript of the 
March 2001 video conference hearing before the undersigned.  
The VA medical records show treatment for disabilities other 
than the right elbow disability.  The private medical records 
reveal assessments of and treatment for a right elbow 
disorder and show that the veteran sustained a post service 
injury to his right elbow.  In the April 1999 letter from Dr. 
H., he stated that after reviewing "the records" which had 
been forwarded to him and interviewing the veteran, he did 
not see "any causal relationship of the described episode in 
the armed forces to his current impairments."  While all of 
these records are new in that the veteran did not previously 
submit them, they are not material, as they do not show that 
a right elbow disability was either incurred in or aggravated 
by service.  In fact, Dr. H.'s opinion is negative evidence 
of a relationship to the veteran's service.  The Court has 
held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The transcript of the March 2001 video conference is also new 
but not material.  The fact that the veteran reported he 
injured his right elbow during active duty was already of 
record at the time of the prior decisions which denied 
service connection, and thus it is cumulative and redundant 
of the evidence that was of record at the time of the May 
1990 Board decision.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).

While the veteran has alleged that his right elbow disorder 
was aggravated by active duty, his assertions are also 
cumulative and redundant of those which were of record at the 
time of the Board determination.  Additionally, his 
statements would not be competent to reopen the claim for 
service connection for residuals of a fracture to the right 
elbow, as that requires a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

The veteran testified that Dr. H. informed him that his 
shoulder and elbow disorders began at the same time, but he 
also stated that Dr. H. could not provide a definitive 
opinion as to the etiology of the disorder as he was not the 
veteran's treating physician at that time.  The veteran's 
assertions as to Dr. H.'s opinion regarding the etiology of 
the right elbow disorder would not assist in reopening the 
claim, as the Court has held that the connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  The veteran's 
honesty in stating that Dr. H. admitted he could not provide 
a definitive opinion is appreciated.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the May 
1990 Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a fracture to the 
right elbow and, thus, cannot constitute new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the application to reopen such claim is denied.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson, 12 Vet. App. at 
253.

The chronicity provision of 38 C.F.R. § 3.303(b) (2005) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left shoulder disorder.  
The veteran has alleged that he injured his left shoulder 
after moving a large cactus during active duty.  While there 
is no objective evidence of a left shoulder injury in 
service, the veteran is competent to state that he sustained 
an injury to his shoulder, and the Board accepts that 
statement as true (the veteran was found to be credible at 
the March 2001 hearing).  

Following service, the veteran was first seen with left 
shoulder pain in 1998, which is more than 50 years following 
his discharge from service.  This is evidence against a 
finding that the current left shoulder disability is related 
to service.  Additionally, there is no competent evidence of 
a nexus between the post service diagnosis of tendonitis in 
the left shoulder and the veteran's service.  In fact, there 
is evidence to the contrary.  In the April 1999 letter from 
Dr. H. he stated that the veteran had symptoms of rotator 
cuff tendonitis without evidence of tears.  He stated that he 
reviewed records and had an extensive interview with the 
veteran and determined that he could not find a causal 
relationship of the described episode in service to the 
current impairment.  

The only evidence of record which attributes the post service 
diagnosis of tendonitis to the veteran's service would be the 
veteran's own allegations and testimony.  While the Board has 
found the veteran to be a credible historian, he is not 
competent to attribute the etiology of the post service left 
shoulder disability to service, as that requires a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left shoulder 
disorder.  See Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case and appreciates the service the 
veteran provided to and for our country.




	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for service connection 
for residuals of a right elbow fracture is denied.

Service connection for a left shoulder disability is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


